internal_revenue_service number release date index number ----------------------------- -------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc intl b02 plr-143936-13 date date ty ------- legend taxpayer year year country a country b company ------------------------ ------------------ ------- ------- ---------------- ------------------ ------------------------------------------- dear ----------------------------- this is in response to a letter received in this office on date and subsequent correspondence submitted on your behalf by your authorized representative requesting an extension of time under sec_301_9100-3 to elect the provisions of sec_911 of the internal_revenue_code code for taxpayer’s year taxable_year the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the information submitted in the request is substantially as set forth below plr-143936-13 facts taxpayer lived in country a and country b from year to year taxpayer was employed by company in country a and country b from year through year taxpayer did not timely file an election under the provisions of sec_911 for his year taxable_year taxpayer has represented he was unaware of the requirements for making a valid sec_911 election taxpayer has submitted an affidavit signed under penalties of perjury describing how given the taxpayer’s lack of experience and the complexity of his year return taxpayer was unaware of the necessity for the election which led to taxpayer’s failure to make the election in year ruling requested taxpayer requests the consent of the commissioner to grant an extension of time under sec_301_9100-3 to elect the provisions of sec_911 for taxpayer’s year taxable_year law sec_911 of the code allows qualified citizens and residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election sec_1 a i provides that a valid sec_911 election must be made file a with an income_tax return that is timely filed including any extensions of time to b with a later return filed within the period prescribed in sec_6511 amending the foregoing timely filed income_tax return c with an original income_tax return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service irs discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the irs discovers that the taxpayer failed to elect the exclusion plr-143936-13 sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of the relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraph b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief under this section before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case sec_1_911-7 fixes the time to make the election under sec_911 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 conclusion based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for taxpayer’s year taxable_year plr-143936-13 taxpayer should attach a copy of this letter_ruling to taxpayer’s federal_income_tax return for the relevant years this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being faxed to your authorized representative sincerely jeffery g mitchell branch chief branch office of associate chief_counsel international
